                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                              8:19CR171
                     Plaintiff,

       v.
                                                               ORDER
 JOSE IVAN CONTRERAS-GOMEZ,

                     Defendant.


      This matter is before the Court on the government’s Motion to Dismiss Forfeiture
Allegation (Filing No. 45). The Court has carefully reviewed the record in this case and
finds the motion should be granted.

      IT IS ORDERED:

      1.     The Motion to Dismiss Forfeiture Allegation is granted.
      2.     The Forfeiture Allegation of the Information is dismissed.

      Dated this 30th day of January 2020.



                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
